Title: From John Adams to Peter Stephen Duponceau, 5 July 1819
From: Adams, John
To: Duponceau, Peter Stephen



dear Sir
Quincy July 5th. 1819

Your favour of 28th. June has given me more pleasure than you can imagin; I am delighted to find a Gentleman in America who ever knew Court my friend Court, he was introduced to me in 1778 and I continued to enjoy his friendship till his death, he has mentioned me more than once in his Works, he was a kind of Walking Alexandrian Library And as modest amiable and unassuming as he was learned—if I remember right he some where says that the Court of Nebuchadnezzar was a kind of Augustin Age in Babylon,  and I suspect there had been many Augustine ages in the History of this Globe, and of mankind before that of Nebuchadnezzar,—and that some of those Augustine ages if you had the history of them, might explain to  you the mystery’s you find in the Indian languages. What has become of the Chaldean Languages and all its dialects. Phenician Carthaginian fragments only of the Hebrew are preserved, and that was only an obscure dialect of the Chaldean. What has become of the Sanscrit Language which Sir William Jones solemnly assures us is more perfect than the Greek—Politicians have extinguished all the records, History’s Traditions and Notions of such remote Antiquity on which they could lay their rapacious Claws, and we are left to grope in the dark and puzzel ourselves to explain a thousand things which would have appeared very simple if we had, have had, the pure light of Antiquity.—I hope to live to see Mr Heckevelder’s account of his Missionary labours among the Indiansand shall ever be his, and your, sincere Friend and most humble Servant.—
John Adams